Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Weissman (5,785,525).
Weissman discloses a method of implanting a dental implant (fig. 1) comprising: providing a non-circular dental implant (fig. 1) having an outer periphery extending around a coronal-apical axis (e.g. 26) of the dental implant, the outer periphery having a non-circular outer shape in cross section that has a maximum coronal width dimension; drilling a cylindrical bore in a jaw bone of a patient using a drill (e.g. fig. 1 shows drilled bore; col. 5, line 51-56), the cylindrical bore having a maximum diameter that is smaller than the maximum width dimension of the dental implant (fig. 1 shows diameters of the implant and the bore); and implanting the dental implant into the cylindrical bore so that the non-circular outer periphery forms an interference fit with the cylindrical bore (fig. 1); 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weissman (5,785,525) as applied to claim 2 above and further in view of Spalten (6,273,720).
Weissman discloses the invention substantially as claimed and further discloses the outer periphery has a closed curved shape extending about the coronal-apical axis (fig. 1); the outer periphery is generally oval in cross-section (see fig. 1) substantially transverse to the coronal-apical axis but silent about drill bit having width less than the implant as claimed; however, drilling a hole with a drill having a drill bit that is smaller in diameter for press-fit is known in the art as evidenced by Spalten (col. 5, lines 8-19). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Weissman by providing drilling a hole with a drill having a drill bit that is smaller in diameter as taught by Spalten in order to form press-fitting between the implant and the bore such that the implant is not rotated/moved and stable within the bore.
Claims 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weissman (5,785,525) as applied to claim 2 above and further in view of Lyren (2004/0170946) and Amrich et al. (2003/0065401).
Weissman discloses the invention substantially as claimed except for wherein the outer periphery is formed from a porous material, and the method further comprises implanting the dental implant into the cylindrical bore so that the porous outer periphery contacts sidewalls of the cylindrical bore and grates, chips, and/or flakes bone pieces off the sidewalls. 
Lyren teaches dental implant with porous body ([0013]) such that bone can grow completely into and even through the body of the implant, the implant then can become fully integrated into surr9ounding bond with the structure of bone dispersed throughout the body of the implant. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the implant outer periphery of Weissman by providing porous body as taught by Lyren for the reason set forth above.
Amrich teaches an implant that is textured and designed to promote a scratch-fit with tissues that accepts implant, the interference fit of the implant into the patient’s bone to be shaved by the sharp edges of the surface texture. Since bone matter is donated/shaved/grated/chipped/flaked, the resulting autograph allows faster healing ([0156). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the implant of Weissman/Lyren by providing flaked/donated bone pieces as taught by Amrich for the reason set forth above.
Claims 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weissman (5,785,525) as applied to claim 2 above and further in view of Amrich et al. (2003/0065401).
Weissman discloses the invention substantially as claimed except for implanting the dental implant into the cylindrical bore so that the outer periphery penetrates sidewalls of the cylindrical bore and assists with stimulating bone growth; however, Amrich teaches an implant that is textured and designed to promote a scratch-fit/penetrates with tissues that accepts implant for promoting faster healing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the implant of Weissman by providing textured implant as claimed as taught by Amrich for the reason set forth above.
Claims 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weissman (5,785,525) as applied to claim 2 above and further in view of Somborac et al. (5,961,328).
Weissman discloses the invention substantially as claimed except for a difference between the maximum width dimension of the dental implant and the maximum diameter of the cylindrical bore is about .008-. 18 mm.
Somborac teaches a difference between the maximum width dimension of the dental implant and the maximum diameter of the bore is about .001-.15 mm for implant press-fitting purpose. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the implant method of Weissman by providing diameter difference as claimed as taught by Somborac in order to form press-fit/interference fit without damaging bone.
Claims 10, 13, 14, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weissman (5,785,525) and view of Lyren (2004/0170946) and Amrich et al. (2003/0065401).
Weissman discloses the invention substantially as claimed as address above and further discloses the outer periphery has a closed curved shape extending about the coronal-apical axis (fig. 1), the outer periphery is generally oval in cross-section (see fig. 1) substantially transverse to the coronal-apical axis, the dental implant is tapered along the coronal-apical axis (fig. 1); except for the outer periphery is formed from a porous material, and the method further comprises implanting the dental implant into the cylindrical bore so that the porous outer periphery contacts sidewalls of the cylindrical bore and grates, chips, and/or flakes bone pieces off the sidewalls. 
Lyren teaches dental implant with porous body ([0013]) such that bone can grow completely into and even through the body of the implant, the implant then can become fully integrated into surr9ounding bond with the structure of bone dispersed throughout the body of the implant. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the implant outer periphery of Weissman by providing porous body as taught by Lyren for the reason set forth above.
Amrich teaches an implant that is textured and designed to promote a scratch-fit with tissues that accepts implant, the interference fit of the implant into the patient’s bone to be shaved by the sharp edges of the surface texture. Since bone matter is donated/shaved/grated/chipped/flaked, the resulting autograph allows faster healing ([0156). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the implant of Weissman/Lyren by providing flaked/donated bone pieces as taught by Amrich for the reason set forth above.
Claims 11-12  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weissman (5,785,525) as applied to claim 2 above and further in view of Spalten (6,273,720).
Weissman discloses the invention substantially as claimed and but silent about drill bit having width less than the implant as claimed; however, drilling a hole with a drill having a drill bit that is smaller in diameter for press-fit is known in the art as evidenced by Spalten (col. 5, lines 8-19). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Weissman by providing drilling a hole with a drill having a drill bit that is smaller in diameter as taught by Spalten in order to form press-fitting between the implant and the bore such that the implant is not rotated/moved and stable within the bore.
Claims 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weissman (5,785,525) in view of Lyren (2004/0170946) and Amrich et al. (2003/0065401) as applied to claim 10 above and further in view of Somborac et al. (5,961,328).
Weissman/Lyren/Amrich discloses the invention substantially as claimed except for a difference between the maximum width dimension of the dental implant and the maximum diameter of the cylindrical bore is about .008-. 18 mm.
Somborac teaches a difference between the maximum width dimension of the dental implant and the maximum diameter of the bore is about .001-.15 mm for implant press-fitting purpose. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the implant method of Weissman/Lyren/Amrich by providing diameter difference as claimed as taught by Somborac in order to form press-fit/interference fit without damaging bone.
Claims 17, 19, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weissman (5,785,525) in view of Lyren (2004/0170946) and Amrich et al. (2003/0065401).
Weissman discloses the invention substantially as claimed as addressed above and further discloses the outer periphery has a closed curved shape extending about the coronal-apical axis (fig. 1); the outer periphery is generally oval in cross-section (see fig. 1) substantially transverse to the coronal-apical axis, except for the outer periphery is formed from a porous material, and the method further comprises implanting the dental implant into the cylindrical bore so that the porous outer periphery contacts sidewalls of the cylindrical bore and grates, chips, and/or flakes bone pieces off the sidewalls. 
Lyren teaches dental implant with porous body ([0013]) such that bone can grow completely into and even through the body of the implant, the implant then can become fully integrated into surr9ounding bond with the structure of bone dispersed throughout the body of the implant. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the implant outer periphery of Weissman by providing porous body as taught by Lyren for the reason set forth above.
Amrich teaches an implant that is textured and designed to promote a scratch-fit with tissues that accepts implant, the interference fit of the implant into the patient’s bone to be shaved by the sharp edges of the surface texture. Since bone matter is donated/shaved/grated/chipped/flaked, the resulting autograph allows faster healing ([0156). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the implant of Weissman/Lyren by providing flaked/donated bone pieces as taught by Amrich for the reason set forth above.
Claims 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weissman (5,785,525) and Lyren (2004/0170946) and Amrich et al. as applied to claim 17 above and further in view of Spalten (6,273,720).
Weissman/Lyren/Amrich discloses the invention substantially as claimed but silent about drill bit having width less than the implant as claimed; however, drilling a hole with a drill having a drill bit that is smaller in diameter for press-fit is known in the art as evidenced by Spalten (col. 5, lines 8-19). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Weissman/Lyren/Amrich by providing drilling a hole with a drill having a drill bit that is smaller in diameter as taught by Spalten in order to form press-fitting between the implant and the bore such that the implant is not rotated/moved and stable within the bore.
Claims 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weissman (5,785,525) in view of Lyren (2004/0170946) and Amrich as applied to claim 17 above and further in view of Somborac et al. (5,961,328).
Weissman/Lyren/Amrich discloses the invention substantially as claimed except for a difference between the maximum width dimension of the dental implant and the maximum diameter of the cylindrical bore is about .008-. 18 mm.
Somborac teaches a difference between the maximum width dimension of the dental implant and the maximum diameter of the bore is about .001-.15 mm for implant press-fitting purpose. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the implant method of Weissman/Lyren/Amrich by providing diameter difference as claimed as taught by Somborac in order to form press-fit/interference fit without damaging bone.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/           Primary Examiner, Art Unit 3772